NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           APR 25 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
EDGAR EMILIO ANGARITA-                           No. 14-71391
SOLORZANO,
                                                 Agency No. A070-947-011
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 5, 2016
                               Pasadena, California

Before: FARRIS, TYMKOVICH**, and M. SMITH, Circuit Judges.

      Edgar Angarita-Solorzano (also known as Soled), a native and citizen of

Columbia, petitions for review of the Board of Immigration Appeals’ dismissal of

her appeal from the immigration judge’s denial of her application for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Timothy M. Tymkovich, Chief Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
withholding of removal, and protection under the Convention Against Torture. We

deny the petition.1

      The IJ did not abuse his discretion in determining that Angarita’s conviction

under California Vehicle Code § 2800.3(a) was for a particularly serious crime.

See Anaya-Ortiz v. Holder, 594 F.3d 673, 678-79 (9th Cir. 2010). The IJ was

entitled to rely on both Angarita’s credible testimony and the contents of the arrest

report, which are materially consistent. Id.; Avendano-Hernandez v. Lynch, 800

F.3d 1072, 1078 (9th Cir. 2015). That Angarita’s offense did not involve the

intentional use of force does not preclude the agency from adjudicating it a

particularly serious crime. See Delgado v. Holder, 648 F.3d 1095, 1106-07 (9th

Cir. 2011) (en banc).

      Nor was Angarita deprived of the full and fair hearing guaranteed to her by

the Fifth Amendment’s Due Process Clause. The IJ took sufficient care to elicit

relevant testimony from Angarita and to ensure that she understood the

proceedings as they unfolded. Contrary to Angarita’s argument on appeal, the

record in no way demonstrates that Angarita was confused, misled, or obstructed

by the manner in which the IJ conducted her hearing. See, e.g., Oshodi v. Holder,



      1
          We grant the outstanding motions to become amicus curiae. Dkt. Nos. 28,
31.

                                          2
729 F.3d 883, 887 (9th Cir. 2013); Lacsina Pangilinan v. Holder, 568 F.3d 708,

709-710 (9th Cir. 2009); Kaur v. Ashcroft, 388 F.3d 734, 737 (9th Cir. 2004). We

cannot say that Angarita was prevented from reasonably presenting her case.

Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006).

      The record also does not compel a finding that Angarita will more likely

than not be tortured if returned to Columbia. See Ren v. Holder, 648 F.3d 1079,

1083 (9th Cir. 2011). Angarita bears the burden to prove the likelihood of future

torture. 8 C.F.R. § 1208.17(a); Maldonado v. Lynch, 786 F.3d 1155, 1163-64 (9th

Cir. 2015) (en banc). The IJ reasoned that the passage of time and the intervening

death of Angarita’s revolutionary father militated against a finding that it was more

likely than not that Angarita would be tortured if returned to Columbia. We cannot

say the record compels a different conclusion. See Konou v. Holder, 750 F.3d

1120, 1126 (9th Cir. 2014).

       DENIED.




                                          3